DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/EP2016/082785 filed 28 December 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to FR1563419 filed 29 December 2015. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant claims is 28 December 2016.

Examiner’s Note
Applicant's amendments and arguments filed 14 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 14 October 2021, it is noted that claims 1 and 24-25 have been amended. Claim 26 has been newly added. Support 

Election/Restrictions
The Applicant has previously elected silica nanoparticles (nanoparticles), organic water-soluble UV filter (absorber), and PEG-12 dimethicone and/or bis-PEG-18 methyl ether dimethyl silane (surfactant) in their response filed 19 December 2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 12-21, and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. (US 2012/0244202) in view of Lucet-Levannier et al. (US 2012/0282310) in view of ClearCo (http://www.clearcoproducts.com/dimethicones-peg12.html).
The Applicant claims, in claim 1, a composition comprising at least 1) photonic particles constituted of silica having an average size from 0.5-100 microns, each having a diffracting arrangement of monodisperse nanoparticles or voids, the diffraction spectrum including a reflection peak of the first order in the range of 250-1800 nm, 2) at least one absorber that is terephthalylidene dicamphor sulfonic acid, and at least one surfactant wherein the mass ratio of particle to surfactant is from 0.5 to 100. In claim 2, -1-100 mL-cm-1, and 3).
Simonnet teaches a photoprotecting composition having a dispersion of photonic particles with a mean size of 1-500 microns, each having a diffracting arrangement of monodisperse nanoparticles or voids, the diffraction spectrum including a first order reflection peak of 250-400 nm (abstract) wherein the particles can be spherical in shape [0096]. The particles can be present from 0.1-20% [0100]. The particles of Simonnet can be prepared using an emulsion process [0106]. The compositions of Simonnet are useful for methods of photoprotection of human keratinous material against solar UV 
Simonnet does not teach further including a surfactant.
Lucet-Levannier teaches a photoprotective composition comprising photonic particles wherein the emulsion is prepared using a surfactant (aka an emulsifying agent) in 0.1-30% [0366]. The surfactant can be anionic or non-ionic [0367].
ClearCo teaches that PEG-12 dimethicone is an emulsifying agent useful in cosmetic and personal care products (pg 1).
It would have been prima facie obvious to prepare the composition of Simonnet comprising phenylbenzimidazole sulfonic acid and terephthalylidene dicamphor sulfonic acid (0.1-15%) and a spherical photonic particle comprising silica (0.1-20%). The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of organic screens and photonic particles from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition of Simonnet would have been a composition comprising photonic particles (0.1-20%; optionally aggregated), phenylbenzimidazole sulfonic acid and terephthalylidene dicamphor sulfonic acid (0.1-15%), and PEG-12 dimethicone (0.1-30%) wherein the composition can be aqueous or comprising ethanol as a solvent. The ratio of particle to surfactant can be seen as encompassing the range of 1-20 by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). It would have been obvious for the composition to have an SPF of at least 10 and be used in a method for protecting keratin against UV radiation by applying it to the keratin.
Regarding claims 13-14, although the art does not teach the recited properties, since the art does teach the elected species, said properties are considered to be inherent as the Applicant has identified claims 13-14 as reading on the elected species. As such, instant claims 1-3, 6-9, 12-21, and 24 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 7 of their remarks, that in addition to composition 3, which the Examiner has previously identified as having synergistic properties, that composition 2 also has greater than additive properties.
In response, as previously explained, it can be seen from Examples 2 and 5 that the presence of photonic particles do provide a synergistic effect as related to SPF measurement for, at least, composition 3. Compositions 1 and 2 appear to be an additive effect based on the standard deviation. Composition 3 comprises a blend of phenylbenzimidazole sulfonic acid and tromethamine along with terephthalylidene dicamphor sulfonic acid and triethanolamine as the absorbers. Addition of the photonic particles in 7.58% about doubles the SPF value, which is still greater than additive when considering the standard deviation values. Therefore, the Applicant has shown synergy for this particular combination of absorbers and silica-based photonic particles. However, in composition 2, the SPF value is 9.33 ± 1.08 which means a range of from 8.25-10.41. Control 2 plus control results in an SPF range of 7.57-8.33, which overlaps with the range of composition 2. 
That being said, the instant claims are not commensurate in scope with the data presented in the specification. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation 

The Applicant argues, on page 8 of their remarks, that the photonic particles reduce the sticky feel due to the water soluble UV filter, which is an unexpected sensorial advantage.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). Here, the Applicant has made an assertion without data or evidence in support thereof.

The Applicant argues, on pages 8-9 of their remarks that addition of a surfactant contributes to the improved properties of the invention including preventing agglomeration improving transparency and homogeneity, and enhancing skin softness as well as amplification of the UV filtration performance and improvement of the SPF index.


The Applicant argues, on pages 9-10 of their remarks, that no positive effect of the combination of photonic particles with a UV filter or UV absorber is suggested in the art.
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art provides teaching and suggestion for including one or more absorbers as recited in the claims with photonic particles wherein the secondary references make it obvious to further include a surfactant.

The Applicant argues, on page 10 of their remarks, that there is no motivation to combine Simonnet and Lucet-Levannier with a reasonable expectation of success because Lucet-Levannier relates to particles that are significantly different from Simonnet.
In response, Lucet-Levannier is applied for its teaching of a suitable emulsifying agent, an anionic or non-ionic surfactant. The art is analogous art to Simonnet therefore it would have been obvious to look to Lucet-Levannier for suggestions on forming a similar emulsion.

The Applicant argues, on page 10 of their remarks, that it would not have been obvious to use the surfactant of ClearCo in Lucet-Levannier.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Simonnet teaches making an emulsion therefore rendering obvious the use of emulsifying agents. The combination of Lucet-Levannier and ClearCo teaches a suitable emulsifying agent/surfactant that reads on the instant claims. Therefore it would have been obvious to include the emulsifying agent of Lucet-Levannier and ClearCo in the invention of Simonnet. The ratio would have been obvious based on the teachings of suitable amounts of emulsifying agent to be used.

The Applicant argues, on page 11 of their remarks, that Simmonet discloses a large, indiscriminate list of UV filters and one of ordinary skill in the art would not be motivated by such a laundry list of filters to select a specific type with a reasonable expectation that improved properties would result.
In response, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In lieu of the Applicant providing convincing evidence of an unexpected result that is also commensurate in scope with the claims, the above rejection is maintained.

Allowable Subject Matter
Claims 25-26, which require the combination of terephthalylidene dicamphor sulfonic acid, phenylbenzimidazole sulfonic acid, and surfactant are commensurate in scope with the showing of synergy in the instant specification and are thus allowable.

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613